2PROB 22                                                                                                           DOCKET NUMBER (Tran. Court)
 (Rev. 2/88)
                                                                                                                   $3
                            TRANSFER OF JURISDICTION                                                               DOCKET NUMBER (Rec. Court)



NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE                          DISTRICT                              DIVISION
                                                                             &BTUFSO%JTUSJDU5FOOFTTFF               ,OPYWJMMF
   4[VITJVOH)P
                                                                             NAME OF SENTENCING JUDGE

                                                                             )PO5IPNBT"7BSMBO $IJFG64%JTUSJDU+VEHF
                                                                             DATES OF PROBATION/      FROM                    TO
                                                                             SUPERVISED RELEASE
                                                                                                                     
OFFENSE
  <-FTTFSJODMVEFEPGGFOTF>$POTQJSBDZUP6OMBXGVMMZ&OHBHFBOE1BSUJDJQBUFJOUIF1SPEVDUJPOBOE
  %FWFMPQNFOUPG4QFDJBM/VDMFBS.BUFSJBM0VUTJEFUIF6OJUFE4UBUFT8JUIPVUUIF*OUFOUUP*OKVSFUIF6OJUFE
  4UBUFTPSUP4FDVSFBOE"EWBOUBHFUPB'PSFJHI/BUJPO
  64$4FDUJPO C
PART 1 - ORDER TRANSFERRING JURISDICTION


UNITED STATES DISTRICT COURT FOR THE             &BTUFSO                     DISTRICT OF   5FOOFTTFF


        IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. 3605, the jurisdiction of the probationer
   or supervised releasee named above be transferred with the records of this Court to the United States
   District Court for the %JTUSJDUPG%FMBXBSF                                   upon that Court’s order
   of acceptance of jurisdiction. This Court hereby expressly consents that the period of probation or
   supervised release may be changed by the District Court to which this transfer is made without further
   inquiry of this court.*


                            February 27, 2019
                                       Date                                                          7KRPDV$9DUODQ
                                                                                              &KLHIUnited States District Judge
*This sentence may be deleted in the discretion of the transferring Court.
PART 2 - ORDER ACCEPTING JURISDICTION


UNITED STATES DISTRICT COURT FOR THE
                                                                         DISTRICT OF    %FMBXBSF


         IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised
   releasee be accepted and assumed by this Court from and after the entry of this order.




                Effective Date                                                      United States District Judge



   Case 3:16-cr-00046-TAV-HBG Document 138 Filed 02/27/19 Page 1 of 1 PageID #: 4080
